                               Case 3:20-cv-06533-RS Document 11 Filed 10/30/20 Page 1 of 5



                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            Rita Mansuryan (CA Bar No. 323034)
                        2   rita.mansuryan@faegredrinker.com
                            1800 Century Park East, Suite 1500
                        3   Los Angeles, California 90067
                            Telephone: (310) 203-4000
                        4   Facsimile: (310) 229 1285

                        5   Sarah L. Brew (pro hac vice forthcoming)
                            sarah.brew@faegredrinker.com
                            Tyler A. Young (pro hac vice forthcoming)
                        6   tyler.young @faegredrinker.com
                            Rory F. Collins (pro hac vice forthcoming)
                        7   rory.collins@faegredrinker.com
                            2200 Wells Fargo Center
                        8   90 South Seventh Street
                            Minneapolis, MN 55402
                        9   Telephone: (612) 766-7000
                            Facsimile: (612) 766-1600
                       10
                            Counsel for Defendant
                       11   McDonald’s Corporation

                       12   [Additional Counsel list on next page]

                       13                             UNITED STATES DISTRICT COURT

                       14                          NORTHERN DISTRICT OF CALIFORNIA

                       15

                       16   Eugina Harris, individually, and on behalf   Case No. 3:20-cv-06533-LB
                            of all those similarly situated,
                       17                                                Assigned to Magistrate Judge Laurel Beeler
                                             Plaintiff,
                       18                                                STIPULATION AND [PROPOSED]
                                  v.                                     ORDER TO EXTEND INITIAL
                       19                                                DEADLINES AND CONTINUE CASE
                            McDonald’s Corporation,                      MANAGEMENT CONFERENCE
                       20
                                             Defendant.
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &                         STIPULATION AND [PROPOSED] ORDER TO EXTEND INITIAL DEADLINES
      REATH LLP
    ATTORNEYS AT LAW
                                                                 AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                        Case No. 3:20-CV-06533-LB
                               Case 3:20-cv-06533-RS Document 11 Filed 10/30/20 Page 2 of 5



                        1    BORISON FIRM, LLC
                             Scott C. Borison (State Bar No. 289456)
                        2    scott@borisonfirm.com
                             1900 S. Norfolk St Ste 350
                        3    San Mateo CA 94403
                             Telephone: (301) 620-1016
                        4    Facsimile: (301) 620-1018

                        5    SHEEHAN & ASSOCIATES, P.C.
                             Spencer Sheehan (Pro Hac Vice)
                             spencer@spencersheehan.com
                        6    60 Cuttermill Rd Ste 409
                             Great Neck, NY 11021
                        7    Telephone: (516) 303-0552
                             Facsimile: (516) 234-7800
                        8
                            Counsel for Plaintiff and the Proposed Class
                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &                         STIPULATION AND [PROPOSED] ORDER TO EXTEND INITIAL DEADLINES
      REATH LLP
    ATTORNEYS AT LAW
                                                                 AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                        Case No. 3:20-CV-06533-LB
                                  Case 3:20-cv-06533-RS Document 11 Filed 10/30/20 Page 3 of 5



                        1           Pursuant to L.R. 6-2 and 7-12 Plaintiff Eugina Harris (“Plaintiff”) and Defendant
                        2   McDonald’s Corporation (“Defendant,” and together with Plaintiff, the “Parties”)
                        3   respectfully stipulate and jointly move the Court to extend the initial case deadlines and
                        4   continue the Initial Case Management Conference by four weeks, as explained below.
                        5           1.    On September 17, 2020, Plaintiff initiated this action by filing the
                        6   Complaint. (See Dkt. No. 1.)
                        7           2.    On September 18, 2020, the Court issued an order scheduling the Initial
                        8   Case Management Conference for December 17, 2020, at 11:00 AM and setting
                        9   deadlines for the parties to meet and confer and file a Rule 26(f) report. (See Dkt. No. 4.)
                       10           3.    On October 15, 2020, Plaintiff served the Complaint and Summons on
                       11   Defendant via its registered agent. (See Dkt. No. 9.) Declaration of Rita Mansuryan
                       12   (“Mansuryan Decl.”), ¶ 3.
                       13           4.    Under Rule 12(a)(1)(A)(i), Defendant’s response to the Complaint
                       14   currently is due November 5, 2020. Id., ¶ 4.
                       15           5.    Defendant requires additional time to investigate the legal and factual basis
                       16   of the claims and prepare a response to the Complaint. Id., ¶ 5.
                       17           6.    Additionally, in the interest of efficient and orderly proceedings, the Parties
                       18   would like an opportunity, after Defendant files its responsive pleading to the Complaint,
                       19   to meet and confer and prepare a Rule 26(f) report. Id., ¶ 6.
                       20           7.    Accordingly, the Parties agree to move the Court to extend the initial case
                       21   deadlines and continue the Initial Case Management Conference by four weeks, as
                       22   follows:
                       23   ///
                       24   ///
                       25   ///
                       26   ///
                       27   ///
                       28                                           -1-
FAEGRE DRINKER BIDDLE &                          STIPULATION AND [PROPOSED] ORDER TO EXTEND INITIAL DEADLINES
      REATH LLP
    ATTORNEYS AT LAW
                                                                  AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                         Case No. 3:20-CV-06533-LB
                               Case 3:20-cv-06533-RS Document 11 Filed 10/30/20 Page 4 of 5



                        1                       Event                             Current Date     Proposed Date
                        2     Last day for Defendant to file a response to       November 5, 2020 December 3, 2020
                              the Complaint
                        3
                              Last day to:                                       November 27,       December 24,
                        4
                                 • meet and confer re: initial                   2020               2020
                        5            disclosures, early settlement, ADR
                                     process selection, and discovery
                        6            plan; and
                        7        • file ADR Certification signed by
                                     Parties and Counsel
                        8

                        9
                              Last day to file Rule 26(f) Report,                December 10,       January 7, 2021
                              complete                                           2020
                       10     initial disclosures or state objection in Rule
                              26(f) Report and file Case Management
                       11     Statement per Standing Order re Contents
                       12     of Joint Case Management Statement
                              Initial Case Management Conference                 December 17,     January 14, 2021
                       13                                                        2020 at 11:00 AM at 11:00 AM
                       14          8.     The Parties respectfully submit that there is good cause for this request to
                       15   modify the schedule, and that the request is not sought for the purpose of delay and will
                       16   not cause prejudice in this matter. Id., ¶ 7.
                       17          IT IS HEREBY STIPULATED AND AGREED by and between the Parties
                       18   hereto, through their respective counsel, that they move the Court to extend the initial
                       19   case deadlines and continue the Initial Case Management Conference by four weeks, as
                       20   set forth above.
                       21   Dated: October 30, 2020                            FAEGRE DRINKER BIDDLE & REATH
                                                                               LLP
                       22

                       23                                                      By: /s/ Rita Mansuryan
                                                                                   Rita Mansuryan
                       24
                                                                               Attorneys for Defendant
                       25                                                      McDonald’s Corporation
                       26

                       27

                       28                                           -2-
FAEGRE DRINKER BIDDLE &                          STIPULATION AND [PROPOSED] ORDER TO EXTEND INITIAL DEADLINES
      REATH LLP
    ATTORNEYS AT LAW
                                                                  AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                         Case No. 3:20-CV-06533-LB
                               Case 3:20-cv-06533-RS Document 11 Filed 10/30/20 Page 5 of 5



                        1   Dated: October 30, 2020                   BORISON FIRM, LLC
                        2
                                                                      By: /s/ Scott C. Borison
                        3                                                   Scott C. Borison
                        4   Dated October 30, 2020                    SHEEHAN & ASSOCIATES, P.C.
                        5                                             By: /s/ Spencer Sheehan
                                                                            Spencer Sheehan
                        6
                                                                      Attorneys for Plaintiff
                        7                                             Eugina Harris
                        8
                                                          [PROPOSED] ORDER
                        9
                            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                       10

                       11
                            DATED:
                       12                                                      Hon. Laurel Beeler
                                                                           United States Magistrate Judge
                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28                                         -3-
FAEGRE DRINKER BIDDLE &                        STIPULATION AND [PROPOSED] ORDER TO EXTEND INITIAL DEADLINES
      REATH LLP
    ATTORNEYS AT LAW
                                                                AND CONTINUE CASE MANAGEMENT CONFERENCE
      MINNEAPOLIS                                                                       Case No. 3:20-CV-06533-LB
